Title: Thomas Jefferson to Samuel J. Harrison, 12 May 1812
From: Jefferson, Thomas
To: Harrison, Samuel Jordan


          Sir Poplar Forest. May. 12. 12. 
          As you propose to do me the favor of coming here on Saturday or Sunday to settle our matters, and on your way here (if you come the upper road) you will pass thro’ the land I propose to convey in trust for you, I have thought it best to mark it out to you that you may notice it as you pass. you enter on it about 10. or 20. yards on this side of Johnson’s fence (3. miles from here on the road) and after passing about ¾ of a mile thro’ the middle of it you will observe a long causeway in the road on a gentle ascent. the hither line crosses the road about 100. yards on this side of the causeway. the tract contains 256. acres and you will see that it is of excellent quality. Accept the assurance of my esteem & respect 
          
            Th:
            Jefferson
         